Citation Nr: 0529209	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk





INTRODUCTION

The veteran served on active duty almost continuously from 
October 1962 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  July 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In August 2002, the veteran reported he had received 
treatment for gout at the Denver, Colorado, VA Medical Center 
(VAMC) since 2000.  A review of the claims folder indicates 
that records of this treatment are not associated with the 
claims folder.  Where VA has constructive or actual knowledge 
of the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by the 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  

The veteran asserts he was treated during service for gout.  
His service medical records show he was prescribed 
Allopurinol and Indocin for an unspecified condition in July 
1982.  While his service medical records do not contain a 
diagnosis of gout, post-service VA medical records reflect 
that he had been prescribed Allopurinol and Indocin, 
apparently for gout.  

With respect to hypertension, the veteran asserts that his 
currently diagnosed hypertension was initially manifested 
during service.  While his service medical records do not 
contain a diagnosis of hypertension, they do show 
fluctuations in his blood pressure with diastolic blood 
pressure readings ranging from 60-94.  Post service medical 
records show the veteran currently has a diagnosis of 
hypertension.  

The Board notes that the evidence currently of record 
includes no medical evidence addressing the etiology of the 
veteran's hypertension or gout.  As a result the medical 
evidence of record is not sufficient to decide the claims, 
and the veteran should be afforded appropriate VA 
examinations.  See 38 C.F.R. § 3.159(c) (2005).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
him for gout or hypertension since his 
discharge from service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of all pertinent 
treatment records from the Denver VAMC 
since 2000.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of his hypertension.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for 
review.  

Based on the examination results, review 
of the claims folder and sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's hypertension originated during 
his active service.  The rationale for 
the opinion must also be provided.  

5.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of his chronic gout, if present.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review.  

A diagnosis of chronic gout should be 
confirmed or ruled out.  If the veteran 
does not meet the criteria for this 
diagnosis, the examiner should explain 
why.  If the veteran is determined to 
have chronic gout, the examiner should 
provide an opinion, based on the 
examination results, review of the claims 
folder and sound medical principles, as 
to whether there is a 50 percent or 
better probability that the gout 
originated during his active service.  
The rationale for the opinion must also 
be provided. 

6.  The RO or the AMC should also 
undertake any other development it 
determines is warranted.

7.  Then, the RO or the AMC should 
readjudicate the claims for service 
connection for gout and hypertension 
based on a de novo review of all of the 
pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	


_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

